Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 24, 2016

The Court of Appeals hereby passes the following order:

A16A1012. ASTIN et al. v. COMMUNITY & SOUTHERN BANK.

      Upon consideration of the motion for permission to withdraw the appeal filed
by appellants, it is hereby ordered that appellants be allowed to withdraw this appeal.

                                        Court of Appeals of the State of Georgia
                                                                             03/24/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.